                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                     4:18CR3070
                        Plaintiff,
                                                         MOTION TO EXTEND TIME FOR
       vs.
                                                            FILING RESPONSE TO
                                                          DEFENDANT’S MOTION TO
JOSEPH L. MELTON,
                                                                RECONSIDER
                        Defendant.

       COMES NOW the United States of America, by and through the undersigned Assistant

United States Attorney, and respectfully requests that the time for filing the government’s

responsive brief to Defendant’s Motion for Reconsideration (filings 85, 86) be extended to

August 16, 2019, for the following reasons:

       1. The undersigned Assistant United States Attorney had a significant sentencing

             hearing this week that required meeting with multiple witnesses in advance of the

             hearing, and preparing more than 40 exhibits, and needs additional time to respond to

             defendant’s motion.

       2. Defendant’s counsel, Justin Kalemkiarian, does not oppose this request.

       WHEREFORE, the United States respectfully requests that the time for filing the brief in

response to Defendant=s Motion for Reconsideration be extended to August 16, 2019.

                                                      Respectfully submitted,
                                                      UNITED STATES OF AMERICA, Plaintiff
                                                      JOSEPH P. KELLY
                                                      United States Attorney
                                                      District of Nebraska

                                              By:     s/ Matthew R. Molsen
                                                      MATTHEW R. MOLSEN, #22693
                                                      Assistant U.S. Attorney
                                                      100 Centennial Mall North, #487
                                                      Lincoln, NE 68508
                                                      402-437-5241
                                                      matthew.molsen@usdoj.gov
